 

Exhibit 10.2

 

[ex10-2_001.jpg]

 

July 8, 2020

 

Dear Ray:

 

This letter memorializes our recent discussions regarding our collective
response to the COVID-19 pandemic and its dramatic impact on our community, our
economy, and Ballantyne Strong, Inc. (the “Company”).

 

You have voluntarily agreed, during the Specified Period (as defined below), to
reduce your rate of base salary by 25%, from your current rate of base salary of
$275,000 (your “Regular Salary”) to a rate of base salary of $206,250 (your
“Reduced Salary”). The “Specified Period” shall mean the period commencing on
July 1, 2020 and continuing until and including July 31, 2020.

 

For the avoidance of doubt, for all purposes of the definition of “good reason”
set forth in the executive employment agreement between you and the Company
dated February 14, 2012 (the “Employment Agreement”), the reduction from your
Regular Salary to your Reduced Salary will not be deemed to constitute a
material breach of the Company’s obligations to you under the Employment
Agreement during the Specified Period.

 

Notwithstanding the foregoing, for all purposes of Section 7 of the Employment
Agreement, determinations made by reference to your “Base Salary” shall be based
on your Regular Salary during the Specified Period.

 

Except as modified hereby, the Employment Agreement shall remain in full force
and effect.

 

Please indicate your agreement to the foregoing by your signature below.

 

Best Regards,

 

BALLANTYNE STRONG, INC.

 

By: /s/ Mark D. Roberson   Name: Mark D. Roberson   Title: CEO  

 

Acknowledged and Agreed as of July 8, 2020:

 

/s/ Ray F. Boegner   Ray F. Boegner  

 

   

 

